DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.      This Office Action is in response to Amendment filed on date: 3/21/2022.
         Claims 1-5, 7-10, and 13-23 are currently pending.
         Claims 1, 7-10, and 16 have been amended.          Claims 6 and 11-12 have been cancelled.
          Claims 21-23 are newly added.
           Claims 1, 10 and 17 are independent claims.
	
Response to Arguments
2.          Applicant's arguments, see in pages 8-12 in the submitted Remarks, filed on 3/21/2022, with respect to the rejection on claims 1-5, 7-10, and 13-23 have been fully considered and found persuasive. 

                                                                   Double Patenting 

3.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.      Claims 1-5, 7-10 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US Patent 10877089, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
         Both claim features of the instant application 16/842,729 and prior US Pat. 10877089 can be compared as:
Instant Application 17/126-222
US Pat. No. 10877089
Claim 1
Claim 1
Claim 2
Claim 13
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 7
Claim 7
Claim 8
Claim 7
Claim 9
Claim 7
Claim 10
Claim 8
Claim 13
Claim 13
Claim 14
Claim 10
Claim 15
Claim 2
Claim 16
Claim 11
Claim 17
Claim 17
Claim 18
Claim 13


Allowable Subject Matter
5.        Claims 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Nagashima (U.S Pub. 20080067063) discloses methods are disclosed for face target sputtering to fabricate semiconductors by providing one or more materials with differential coefficients of expansion in the FTS chamber; and generating a controlled pressure and size with the one or more materials during sintering (see specification for more details).
Conclusion
       Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
6/10/2022